DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1, 4, 6-10, 13, and 15-18 in the reply filed on November 20, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objections 	
 	As to claims 1 and 10, the Examiner suggests the claim amendment “wherein the encapsulation layer comprises a plurality of inorganic layers and organic layers alternately arranged 

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “encapsulation layer comprises a plurality of inorganic layers and organic layers alternately arranged in layers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 6-10, 13, and 15-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claims 1 and 10, the Examiner suggests the claim amendment “wherein the plurality of notches are filled with the organic flexible material 

Claim Objections 	
 	As to claims 1 and 10, the Examiner suggests the claim amendment “wherein the encapsulation layer comprises a plurality of inorganic layers and organic layers alternately arranged 
	
No Prior Art Applied
 	The Examiner was unable to find prior art reading on the limitation “wherein the plurality of notches are filled with the organic flexible material as well, so as to form a flexible material”.
 	Li et al. (CN 106848107 A), as cited in the IDS and hereafter “Li”, is the closest prior art but fails to teach the above limitation because Li’s notches 410 are not filled with the organic flexible material 520.  The notches are, at most, filled with inorganic material 510/1, 510/2.  See Li, FIG. 2.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829